Name: Council Regulation (EEC) No 2213/80 of 27 June 1980 on the conclusion of the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau, and of the two exchanges of letters referring thereto
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: nan

 29.8.1980 EN Official Journal of the European Communities L 226/33 COUNCIL REGULATION (EEC) No 2213/80 of 27 June 1980 on the conclusion of the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau, and of the two exchanges of letters referring thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau, and the two exchanges of letters referring thereto, signed in Brussels on 27 February 1980; Whereas the conclusion of this Agreement renders nugatory Council Decision 80/255/EEC of 26 February 1980, concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Government of the Republic of Guinea Bissau and of the two exchanges of letters relating thereto (2); HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau, and the two exchanges of letters referring thereto are approved on behalf of the Community. The instruments referred to in the preceding paragraph are annexed to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 18 of the Agreement (3). Article 3 Decision 80/255/EEC is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980. For the Council The President A. SARTI (1) OJ No C 85, 8. 4. 1980, p. 103. (2) OJ No L 58, 1.3. 1980, p. 73. (3) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.